                                          Case 5:20-cv-03642-EJD Document 157 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8    SPECTRUM SCIENTIFICS, LLC, ET AL.,                 Case No. 20-cv-03642-EJD (VKD)
                                                       Plaintiffs,
                                   9
                                                                                           ORDER RE APRIL 5, 2021 DISCOVERY
                                                v.                                         LETTER BRIEF RE COORDINATION
                                  10

                                  11    CELESTRON ACQUISITION, LLC, et al.,                Re: Dkt. No. 152
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          For the reasons stated on the record, the parties shall confer further concerning a discovery

                                  15   plan for the coordinated cases and shall submit their proposed plan(s) by April 23, 2021. The

                                  16   parties should clearly indicate for the Court the aspects of the plan on which they agree and the

                                  17   aspects on which they disagree, with their respective proposals described in a way that allows for

                                  18   easy comparison and resolution (e.g., chart format). The parties may include in their submission a

                                  19   request to be heard on any aspect of their proposal(s).

                                  20          The Court will issue a separate order concerning the parties’ discovery dispute regarding

                                  21   the depositions of Sylvia and Jean Shen (Dkt. No. 151).

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 13, 2021

                                  24

                                  25
                                                                                                    VIRGINIA K. DEMARCHI
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
